11/04/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: OP 20-0526


                                         OP 20-0526

                                                                           FILED
 RANDALL CHILDRESS and
 CLAUDIA CHILDRESS,                                                       NOV 0 4 2020
                                                                     Bowen Greenwood
                                                                   Clerk of Suprerne Court
               Plaintiffs, Appellees,                                   State of tvlontana

               and Cross-Appellants.
                                                                  ORDER
        v.

 COSTCO WHOLESALE CORPORATION,

               Defendant, Appellant,
               and Cross-Appellee.


       In accordance with M. R. App. P. 15, the Ninth Circuit Court of Appeals has
certified to this Court the following question of law, which has arisen in that court's
Cause Nos. 19-35411 and 19-35493:
       Whether, under Montana law, parasitic emotional distress damages are
       available for an underlying negligence claim for personal property damages
       or loss?

       This Court accepts the certified question on the relevant facts set forth in the
Ninth Circuit Court's certification ofthe question. In accordance with M.R. App.P. 15(4),
we reserve any determination whether to reformulate the question pending full
consideration ofthe issue. We will answer the question in due course following briefing.
       IT IS THEREFORE ORDERED that the parties shall, in accordance with the
Montana Rules of Appellate Procedure, prepare, file, and serve briefs addressing the
certified    question   set   forth     above,   with   the   opening     brief     of       the
Defendant-Appellant/Cross-Appellee to be filed within 30 days of the date of this Order.
Thereafter, additional briefing shall proceed in accordance with the Montana Rules of
Appellate Procedure.
      The Clerk is directed to provide copies ofthis Order to all counsel of record for the
parties in the Ninth Circuit Court of Appeals Cause Nos. 19-35411 and 19-35493, and to
the Clerk of Court for the Ninth Circuit Court of Appeals.
      DATED this
              '  Al day of November, 2020.



                                                              Chief Justice




                                                     sLi A4 Ail,



                                            2